COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Marcos Daniel Jimenez v. The State of Texas

Appellate case number:     01-15-00501-CR & 01-15-00506-CR

Trial court case number: 13CR1173 & 13CR1517

Trial court:               10th District Court of Galveston County

        This case was abated and remanded to the trial court for the trial court to enter written
findings of fact and conclusions of law related to appellant’s suppression motion in the trial court.
The district clerk has filed a supplemental clerk’s record containing the trial court’s findings of
fact and conclusions of law. Accordingly, we REINSTATE this case on the Court’s active docket.
       Appellant’s amended brief is ORDERED to be filed within 30 days of the date of this
order. See TEX. R. APP. P. 38.7.
       Appellee’s amended brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.7.
       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                    Acting individually


Date: February 18, 2016